 



Exhibit 10.30
AMENDMENT NO. 1
LAFARGE NORTH AMERICA INC.
EMPLOYEE STOCK PURCHASE PLAN
(As Amended and Restated Effective June 1, 2005)
     Pursuant to the provisions of Section 10.2 thereof, the Lafarge North
America Inc. Employee Stock Purchase Plan (As Amended and Restated Effective
June 1, 2005) (the “Plan”) is hereby amended in the following respects only:
     FIRST: Effective June 1, 2005, Section 5.3(a) of the Plan is hereby amended
by restatement in its entirety to read as follows:
     (a) Authorization. Each Participant’s Enrollment Agreement will authorize
payroll deductions each payday in the manner determined by the Administrative
Committee, which deductions will be equal to a whole dollar amount and/or
percentage of the Participant’s Compensation, but not more than the amount
required to pay the Purchase Price under the right to purchase Common Stock
granted under Section 5.2. Payroll deductions will begin as soon as
administratively feasible following the Offering Date and will continue until
the Participant’s termination of employment unless (i) the Participant ceases
payroll deductions as provided in Section 5.3(b) or (ii) participation is
earlier withdrawn or suspended by the Participant as provided in Section 7.1.
     SECOND: Effective June 1, 2005, Section 6.9 of the Plan is hereby amended
by restatement in its entirety to read as follows:
     6.9 Dividends. With regard to dividends declared and paid on shares of
Common Stock held in a Participant’s Share Account at the record date for such
dividends, such dividends will be reinvested in additional shares of Common
Stock unless the Participant elects, at the time and in the manner prescribed by
the Administrative Committee, to receive such dividends in cash. Such dividend
reinvestment purchases shall be made from Lafarge or in the open market on such
terms and conditions as may be approved by the Administrative Committee, but in
no event will any discount in the purchase price of shares of Common Stock
provided for under the Plan for regular Plan purchases apply to dividend
reinvestment purchases.

 



--------------------------------------------------------------------------------



 



 
          IN WITNESS WHEREOF, this Amendment has been executed to be effective
as of the 1st day of June, 2005.

            LAFARGE NORTH AMERICA INC.
      By   /s/ James Nealis         James Nealis, Executive Vice President —   
    Human Resources     

 